Citation Nr: 1200914	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  03-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  The Veteran died in April 2000.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In this decision, the RO granted service connection for PTSD for accrued benefits purposes and assigned an initial 30 percent rating effective January 9, 1998.  

In a November 2005 decision, the Board denied the claim on appeal plus claims for entitlement to service connection for the cause of the Veteran's death, entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318, and entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.  Subsequently, the appellant appealed the Board's November 2005 decision to the Court and in an Order dated in April 2007, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In August 2007, the Board remanded the appeal for further development.  

Thereafter, in a May 2009 decision, the Board denied the claims for the cause of the Veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318, and entitlement to DEA under the provisions of 38 U.S.C.A. Chapter 35.  The Board granted a 50 percent rating for service-connected PTSD effective from January 9, 1998 and denied TDIU for purposes of accrued benefits.  The appellant appealed the Board's May 2009 decision to the Court.  In a May 2011 Memorandum Decision, the Court affirmed the denials of the claims for service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 but vacated the claim remaining on the appeal.  Additionally, the claim for entitlement to DEA under the provisions of 38 U.S.C.A. Chapter 35 was deemed abandoned.  Accordingly, the Board will readjudicate the claim remaining on appeal as reflected above consistent with the Memorandum Decision.  


FINDINGS OF FACT

1.  At the time of the Veteran's death service connection was not in effect for any disorder.  Service connection for PTSD was awarded for accrued benefits purposes in a March 2003 rating decision.

2.  PTSD was not productive of: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

3.  The Veteran's PTSD was not shown to render him unable to secure or follow a substantially gainful occupation prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for PTSD for accrued benefits purposes, but no higher, were met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.1000, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to TDIU for accrued benefits purposes were not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.1000, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.20 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board notes that following the grant of service connection for PTSD for accrued benefits purposes in March 2003, in a March 2004 statement, the appellant specifically disagreed with the rating assigned and contended that the Veteran was also entitled to TDIU at the time of his death.  As the appellant is challenging the initial evaluation assigned following the grant of service connection for PTSD, the Board notes that once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Nevertheless, in response to her disagreement, VA provided the appellant with a letter in January 2005 that addressed the criteria necessary to establish a higher rating and TDIU.  The letter also indentified what information the appellant was responsible for obtaining and what information VA was responsible for obtaining.  In a September 2007 letter, the appellant was provided with notice that addresses the relevant rating criteria and effective date provisions.  The claim was subsequently readjudicated in a September 2008 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

VA has also satisfied its duty to assist the appellant at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  As will be discussed more thoroughly below, a decision for accrued benefits must be based on the evidence of record at the time of the Veteran's death.  Consequently, an opinion on this matter cannot be obtained.  VA has also assisted the appellant and her attorney throughout the course of this appeal by providing them with a June 2005 statement of the case (SOC) and a September 2008 SSOC, which informed them of the laws and regulations relevant to her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

The law and regulations governing claims for accrued benefits state that upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

The Board also notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two-year limitation on the receipt of accrued benefits.  That amendment to 38 U.S.C.A. § 5121(a) is only effective, however, for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The Board consequently finds that the appellant has not been prejudiced by the Board proceeding to decide her claim for accrued benefits without first notifying her of the these amendments, since they do not apply to this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Because the Veteran's death occurred in April 2000, the appellant's claim must be considered under the version of 38 U.S.C.A. § 5121(a) previously in effect, which limited eligibility for accrued benefits to a two-year period.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a).

In January 1998, the Veteran filed a request for service connection for PTSD on the basis of new and material evidence.  The claim was originally denied in a February 1998 rating decision and the Veteran filed a notice of disagreement (NOD) in November 1998.  The Veteran died in April 2000 while the appeal was still pending.  The appellant filed a timely claim for DIC benefits in April 2001.  In a March 2003 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned.  The appellant contends that a rating in excess of 30 percent is warranted and that the Veteran's PTSD rendered him unemployable; thus there is an unpaid amount that was due to the Veteran prior to his death.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2008).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

As a preliminary matter, the Board notes that pursuant to the August 2007 Board remand, an opinion was obtained that addresses the questions of whether the Veteran's PTSD impaired his ability to work, the degree of impairment attributable solely to PTSD since January 1998, and an explanation of GAF scores and what portion can be attributed to PTSD and substance abuse.  However, the applicable regulation permits the Board to address only the evidence of record that was associated with his claims folder at the time of his death.  See 38 C.F.R. 
§ 3.1000(a).  The Board notes that effective November 27, 2002, 38 C.F.R.
§ 3.1000 (pertaining to accrued benefits claims) was amended to clarify the terms "evidence in the file at date of death" and "evidence necessary to complete the application".  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  

Although there are exceptions for outstanding service treatment records or VA records and certain financial information, VA opinions obtained after the veteran's death are not among the exceptions, since this evidence was not "in the file" at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also Conary v. Derwinski, 3 Vet. App. 109 (1992).  VAOPGCPREC 6-93 and 12-94 as well as M21-1MR (Part VIII).  Thus, although the August 2008 opinion was requested to obtain clarification of the medical evidence of record, in retrospect the opinion request should not have been made because newly obtained evidence cannot be used in adjudicating a claim for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).  Simply put, the August 2008 opinion cannot legally be used in deciding the claim for accrued benefits.  Thus, the Board will base its decision on the evidence of record at the time of the Veteran's death.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran was entitled to a 50 percent rating, and no higher, for his PTSD at the time of his death.  The evidence of record at the time of the Veteran's death did not show symptomatology commensurate to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

In this regard, the Veteran was hospitalized in March 1995 for heroin dependence and alcohol abuse.  There was no reference to PTSD in these treatment notes.  The Veteran reported that he had a history of right shoulder dislocation and a ruptured disc in his lower back that occurred years earlier.  He added that he had been unemployed and cannot work, which was job related.  An April to May 1995 VA hospitalization record for heroin and alcohol dependence detoxification indicates the Veteran carried co-morbid diagnoses of major depression and PTSD.  Importantly, the Veteran was goal-directed, coherent, and without suicidal or homicidal ideation.  The Veteran denied auditory hallucinations and delusions.  His memory was good and his judgment and insight were fair.  He was assigned a GAF of 50, which according to the DSM-IV, was indicative of serious symptoms.  Separate scores for each diagnosis were not provided.

The Veteran was hospitalized again in June 1995 for major depression, alcohol dependence, and heroin dependence.  The Veteran was further hospitalized for heroin detoxification in January 1996.  The Veteran did not have suicidal or homicidal ideation.  There was no looseness of association.  His stressors were noted to be moderate.  Although the Veteran was diagnosed with both heroin dependence and PTSD, the record focused on his eight day detoxification from heroin.  He was assigned a GAF of 45 indicative of serious symptoms and a highest GAF in the past year of 55 indicative of moderate symptoms.  Again separate GAF scores for each diagnosis were not provided.

An April 1996 VA letter from Dr. R.A. noted the Veteran suffered from severe PTSD with nightmares, flashbacks, and intrusive thoughts.  There was also an indication that the Veteran had difficulty sleeping, irritability, difficulty controlling his emotions, and survivor guilt.  Dr. R.A. did not think the Veteran was able to maintain gainful employment.  

Although Dr. R.A. did not think the Veteran was able to maintain gainful employment, the Board affords this opinion little probative value.  The Board finds it significant that at the time the physician noted in his letter that the Veteran had a chemical dependency problem that was presently under control, the Veteran was hospitalized from April 1, 1996, to April 22, 1996, for detoxification from heroin dependency.  This was shortly after his previously discussed hospitalization from January 8, 1996, to January 16, 1996, for heroin detoxification.  Thus, the evidence indicates that Dr. R.A. was mistaken about the Veteran's symptomatology when writing the letter.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  More importantly, the physician did not provide any rationale for his opinion that the Veteran was unable to maintain gainful employment.  Further, the use of the word "think" makes the physician's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Additionally, there is no other medical evidence of record indicating that the Veteran was not capable of maintaining employment based on his PTSD.  

In December 1998, Dr. R.A. submitted another statement wherein he opined that the Veteran had PTSD symptoms that significantly impaired his ability to maintain gainful employment.  Dr. R.A. noted that the Veteran experienced nightmares, flashbacks, and intrusive recollections; avoided situations that reminded him of Vietnam; had a restricted range of affect, decreased interest in current activities, and feelings of detachment; and experienced sleep difficulties, irritability, and difficulty concentrating.

Once again, the Board affords Dr. R.A.'s opinion little probative value as it is not supported by the other evidence of record.  In this regard, VA outpatient treatment records dated between 1998 and 2000 reveal that the Veteran battled chronic polysubstance abuse.  The treatment records during this period reflect treatment primarily for his heroin dependency.  The records reflect that he relapsed following detoxification on numerous occasions.  Importantly, even if the entries contained co-morbid diagnoses of opiate dependency and PTSD, the treatment focused on the opiate dependency, indicating that this was the Veteran's primary problem.  In this regard, a March 1998 entry reflected that the Veteran had resumed drug abuse.  The Veteran hoped to have surgery for repair of a rotator cuff problem but the physician had a real concern about the outcome of surgical intervention of a man who was a recurring drug abuser and was so unable or unwilling to actively participate in his own care.  

In April 1999, the Veteran wanted to get into a methadone program.  A June 1999 discharge summary noted co-morbid diagnoses of PTSD and opiate dependence.  The Veteran sought treatment because he thought he might lose control and was using drugs.  His mental status at the time of admission was nothing grossly unusual, there were no looseness of associations, evidence of a thought disorder, and his affect was appropriate and his intellectual faculties were intact.  The Veteran was treated for opiate dependency and it was noted that he was to be followed in the PTSD clinic.  The Veteran was assigned a combined current GAF of 28 and the highest GAF in the past year was 31.  Separate scores for the PTSD were not provided. 

Although the Veteran was assigned a combined GAF of 28 indicating behavior was considerably influenced by delusions or hallucinations and the highest in the past year of 31 indicating there was some impairment in reality testing or communications, the Board finds it significant that the symptomatology described during his admission is not supportive of the assigned GAF scores.  As noted above, there was nothing grossly unusual about the Veteran's mental status, no looseness of associations, evidence of a thought disorder, and his affect was appropriate and his intellectual faculties were intact.  Thus, the assigned GAF scores of 28 and 31 are not supported by the evidence of record.  Therefore, the Board will afford more probative weight to the symptomatology as described by the physicians as opposed to the GAF scores.  

Additionally, VA discharge summary records dated in February 2000 showed the Veteran wanted to stop heroin use and was hospitalized twice, the first in December 1999 and the second in January 2000.  During his first hospitalization, his affect was unremarkable.  Importantly the Veteran continued to deny suicidal or homicidal ideation.  His insight and judgment were fair.  Speech was coherent and spontaneous.  The Veteran's memory was intact.  During his second hospitalization, his mental status was nothing grossly unusual, there were no looseness of associations, evidence of a thought disorder, suicidal ideations, and his affect was appropriate and his intellectual faculties were intact.  The Veteran was again diagnosed with PTSD and heroin dependence.  Importantly, both hospitalizations focused on his chemical dependency and there was no mention of PTSD treatment.  In summary, the Board affords little probative value Dr. R.A.'s opinions as they do not even mention the Veteran's significant co-morbid diagnosis of opiate dependence, which was obviously affecting his functioning as it resulted in several hospitalizations for treatment from at least 1995 to his death.

For the same reasoning as noted above, although the Veteran was assigned a combined GAF of 30 indicating behavior that was considerably influenced by delusions or hallucinations and the highest in the past year of 35 indicating there was some impairment in reality testing or communications, these GAF scores are not supported by the associated evidence.  Therefore, the Board will afford more probative weight to the symptomatology as described by the physicians as opposed to the GAF scores, which was not reflective of occupational and social impairment with deficiencies in most areas.  

In sum, the more persuasive evidence of record at the time of the Veteran's death did not reflect occupational and social impairment with deficiencies in most areas.  As noted above, the Board did not find the GAF scores of 28 and 30 to be as reflective of the Veteran's PTSD as the symptomatology described by the physicians during his hospitalizations.  Moreover, the Board does not find the opinions of Dr. R.A. to be probative as they are not supported by the contemporaneous evidence of record.  The contemporaneous evidence of record indicated that the Veteran's primary problem was opiate dependence, which Dr. R.A. first indicated was under control and was not mentioned in his second letter, despite the numerous treatment records reflecting that the Veteran had repeated hospitalizations for detoxification.  Although PTSD was sometimes listed as a co-morbid diagnosis, the treatment records note that he was not receiving treatment for PTSD during these admissions.  Thus the accompanying treatment records do not support Dr. R.A.'s conclusion that the Veteran's PTSD impaired his ability to maintain gainful employment.  Consequently, the evidence of record, when considered as a whole, did not more nearly approximate the criteria for a 70 percent rating at the time of the Veteran's death.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  See Hart, 21 Vet. App. at 505.  Thus, the Board finds that a 50 percent evaluation was appropriate and that there was no basis for awarding a higher evaluation for the service-connected PTSD at the time of the Veteran's death.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's PTSD was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his PTSD reasonably contemplate the Veteran's disability level and symptomatology at the time of his death.  As reflected above, the Veteran's PTSD was found to be commensurate with occupational and social impairment with reduced reliability and productivity, and no higher.  The Board also notes that the PTSD criteria listed are not the only criteria indicative of the symptomatology for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, as reflected above, symptomatology that the Veteran was experiencing in connection with his PTSD that was not expressly listed in the rating criteria was also considered.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Turning to whether the Veteran was entitled to TDIU at the time of his death, the appellant contends that the evidence of record reasonably raised a claim for TDIU.  The RO addressed the claim in the June 2005 SOC.  The Veteran did not file an application for TDIU during his lifetime.  In an April 1995 claim, the Veteran reported that he last worked in 1991 when he cared for a quadriplegic.  Again, as noted above, the Veteran reported to a physician during a March 1995 hospitalization that he could not work due to job related injuries, which appeared to be a right shoulder rotator cuff injury and a ruptured disc in his lower back.  

The first step is to evaluate the Veteran's claim under the objective criteria listed in 38 C.F.R. § 4.16(a).  In the instant case, service connection was awarded for PTSD for accrued benefits purposes.  The Board has assigned a 50 percent disability rating effective January 1998.  Service connection was not established for any other disability during the Veteran's lifetime.  Therefore, the Veteran did not meet the specific percentage requirements of 38 C.F.R. § 4.16(a).

Having failed to meet the objective criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider the claim under § 4.16(b) subjective criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rating totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities, but who fail to meet the percentage standards set forth in 
§ 4.16(a).  Id.

The issue is then whether the Veteran's PTSD precluded him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, as noted above, the Veteran suffered from chronic polysubstance abuse during his lifetime, which necessitated frequent hospitalizations for detoxification.  Although April 1996 and December 1998 letters from Dr. R.A. stated that the Veteran had an impaired ability to maintain gainful employment, his opinions were found not to be persuasive as reflected above.  Further, there is no indication that the Veteran was rendered unemployable solely due to PTSD as opposed to his drug abuse problems.  Moreover, there is no evidence of record dated between January 1998 and the Veteran's death in April 2000, which indicated that the Veteran's PTSD alone rendered him unemployable.  Aside from the appellant's own contentions, there is no medical evidence to support her assertions of unemployability due solely to the Veteran's PTSD.  Accordingly, the appellant's claim for entitlement to TDIU for accrued benefits purposes is also denied.  


ORDER

Entitlement to an initial 50 percent disability rating, but no higher, for PTSD for accrued benefits purposes, is granted; however, entitlement to TDIU due to a service-connected disability, for accrued benefits purposes, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


